Citation Nr: 0726458	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  03-21 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a cervical spine disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
right thoracic outlet syndrome, with postoperative scar, up 
to February 16, 2006, and in excess of 40 percent since then.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1981 and from July 1988 to June 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  An April 2002 
rating decision increased the evaluation of the veteran's 
right thoracic outlet syndrome, postoperative with scar, to 
20 percent.  A June 2002 rating decision continued the 
evaluation of the veteran's chronic cervical strain at 20 
percent.  A February 2007 rating decision increased the 
evaluation of the veteran's right thoracic outlet syndrome, 
postoperative with scar, right, to 40 percent effective 
February 16, 2006.  Because the maximum benefit was not 
granted, the issue of entitlement to a higher evaluation 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The veteran was afforded a videoconference Board hearing in 
April 2005.  A transcript of the testimony offered at this 
hearing has been associated with the claims file.  The Board 
notes that the Veterans Law Judge that conducted the April 
2005 hearing is no longer employed at the Board and is thus 
unable to consider the present appeal.  The veteran received 
notification of this fact by a letter dated in June 2007.  
The veteran has declined an invitation for another Board 
hearing and the Board will proceed with adjudication of the 
present appeal. 

This matter was last before the Board in July 2005 when it 
was remanded for further evidentiary development.  That 
development has been completed and the matter is now ready 
for appellate consideration. 


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's cervical spine 
disability was not manifested by severe imitation of motion, 
intervertebral disc syndrome with recurring attacks, 
neuropathy or other neurological findings, or incapacitating 
episodes.

2.  From September 26, 2003, the veteran's cervical spine 
disability has not manifested by, forward flexion of the 
cervical spine to 15 degrees or less, ankylosis, 
incapacitating episodes or other neurological manifestations, 
with the exception of his thoracic outlet syndrome, which is 
separately evaluated. 

3.  The veteran is right hand dominant.

4.  Prior to February 16, 2006, the veteran's right-sided 
thoracic outlet syndrome was not manifested by moderate or 
severe incomplete paralysis of the right arm and movement of 
this arm was not limited to midway between the side and 
shoulder.

5.  From February 16, 2006, the veteran's right thoracic 
outlet syndrome was not manifested by severe incomplete or 
complete paralysis.

6.  The veteran has a slight scar from post operative 
thoracic outlet syndrome on his neck that measures 4 x 1/16 
inches and is manifested solely by some numbness.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, 38 C.F.R. § 4.71a Diagnostic Code 5290 (effective 
prior to September 26, 2003), Diagnostic Code 5293, effective 
prior to September 23, 2002), Diagnostic Code 5293 (effective 
from September 23, 2002 to September 25, 2003), Diagnostic 
Codes 5235-5243 (effective from September 26, 2003).

2.  The criteria for evaluations in excess of 20 percent up 
to February 1, 2006, and in excess of 40 percent from then, 
for the veteran's right thoracic outlet syndrome with post-
operative scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2006), 4.124a, Diagnostic Code 8510 
(2006), 4.118, Diagnostic Code 7800 (2001), Diagnostic Code 
7800 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
letters dated in May 2001, November 2003, August 2005 and 
February 2007.  These letters also advised the veteran of the 
evidence required to substantiate his claim for an increased 
evaluation, i.e. that the evidence must show that his 
disability had increased in severity.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran has not received 
notice in a timely fashion concerning effective dates.
No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In terms of any notification 
regarding downstream elements, no prejudice will result to 
the veteran in proceeding because any defect with respect to 
notice of these elements was cured by readjudication of the 
issues on appeal in a subsequent Supplemental Statement of 
the Case dated in February 2007.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine).

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, any defect with respect to the timing of the 
notices has been cured by readjudication following adequate 
notice.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine).

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 
121.  In this case, this has been fulfilled by the 
aforementioned letters, which generally advised the veteran 
to send the RO any evidence in his possession that would 
substantiate his claims.  Notably, following notice, the 
veteran advised the RO in April 2006 that he had no further 
evidence to submit.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
RO has obtained all of the veteran's service medical records 
and VA medical records.  The veteran has not indicated the 
presence of any other outstanding relevant records and has 
indicated that he has only received treatment for the 
disabilities involved with the present appeal at VA medical 
centers.  He has received several medical examinations in 
furtherance of substantiating his claims. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Cervical Spine Disability

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Under old Diagnostic Code 5290 for limitation of motion of 
the cervical spine, 10 percent is slight, 20 percent is 
moderate, and 30 percent is severe.  Also, a 40 percent 
rating was warranted under Diagnostic Code 5293, 
intervertebral disc syndrome, if severe with recurring 
attacks and intermittent relief, and a 60 percent evaluation 
was warranted when it was pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293 (2002).  

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  As an equitable point of reference, the Board notes 
that for VA rating purposes normal range of motion of the 
cervical spine is flexion to 45 degrees, extension to 45 
degrees, lateral flexion to 45 degrees in each direction, and 
rotation to 80 degrees in each direction. See 38 C.F.R. § 
4.71a, Plate V. 

Under the rating criteria in effect from September 23, 2002 
through September 25, 2003, intervertebral disc syndrome was 
rated as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months.......................................................
.................................................  60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
.......  40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
.....  20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
......  10

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a Diagnostic Code 5293 (2003).

The regulations regarding spine disabilities were revised 
effective September 26, 2003.  Under these regulations, a 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine.  See 38 C.F.R. § 
4.71a.  

Unfavorable ankylosis of the entire spine  
.........................................................  
100

Unfavorable ankylosis of the entire thoracolumbar spine  
...................................  50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine  
.............................................................
.................................  40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine  
.............................................................
............................  30

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  

Moreover, the new rating schedule for diseases and injuries 
of the spine provides for evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation. 

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months  
.............................................................
.........................................  60 

With incapacitating episodes having a  total duration of at 
least four weeks but  less than six weeks during the past 12  
months  
............................................................  
40

With incapacitating episodes having a  total duration of at 
least two weeks but  less than four weeks during the past 12  
months  
..........................................................  
20

With incapacitating episodes having a  total duration of at 
least one week but  less than two weeks during the past 12  
months  
..........................................................  
10

Id. 

Of record is a May 2002 VA examination report regarding the 
veteran's cervical spine disability.  At the time, the 
veteran complained of pain, stiffness, weakness, fatigue, 
lack of endurance, locking and instability of the cervical 
spine area.  He complained of flare-ups when lying on his 
back and holding his head up of the ground, which he 
frequently did working as a mechanic.  He denied using any 
kind of brace, crutch or cane.  Palpation of the cervical 
spine revealed significant tenderness in the area of C5-6, 2 
inches lateral to the right side of the paravertebral spinous 
processes of C5 and C6.  Flexion was to 45 degrees.  
Extension was to 20 degrees.  Lateral flexion was to 30 
degrees, bilaterally.  Rotation was to 20 degrees on the left 
and to 25 degrees on the right.  There was no additional 
limitation of motion noted on repetition of movement due to 
pain, fatigue incoordination, weakness or lack of endurance.  
The examiner diagnosed degenerative joint disease, C5-C6. 

In March 2006, pursuant to the Board's remand, the veteran 
received a VA examination to address the extent of his 
cervical spine disability.  The veteran then complained of 
pain in the lower posterior neck area at the cervicothoracic 
junction and just to the right side of the cervicothoracic 
spine.  He also complained of pain and locking up in his neck 
and right shoulder area.  He complained of flare-ups, 
occurring about six times a week, when working overhead, 
which he had ceased doing.  The examiner noted an absence of 
incapacitating episodes.  A functional assessment showed that 
mobility was generally unimpaired.  Flexion of the cervical 
spine was to 45 degrees, with a painful arc from 20 to 45 
degrees, characterized by spasm.  Extension was to 45 
degrees, with a painful arc from 20 to 45 degrees, with 
spasm.  Repetitive flexion-extension motions produced intense 
pain over the C7 spinous process and in the right trapezius.  
Side bending was to 50 degrees on the right and 30 degrees on 
the left.  Rotation was to 70 degrees on the right, with a 
painful arc from 50 to 70 degrees and to 70 degrees on the 
left, with a painful arc from 50 to 70 degrees.  The examiner 
noted that these measurements were taken in consideration of 
weakness, fatigue, and lack of endurance and diagnosed 
cervical strain and intervertebral disc disease, C5-C6.  

Prior to September 26, 2003

An evaluation in excess of 20 percent is not warranted under 
the regulations in effect prior to September 23, 2002.  The 
evidence of record at this point in time, shows that the 
veteran had a good amount of range of motion in his cervical 
spine; thus, the Board cannot find that there was severe 
limitation of motion.  With respect to intervertebral disc 
syndrome, the Board notes that at this time, there was no 
evidence of severe intervertebral disc syndrome with 
recurring attacks, neuropathy, muscle spasm or other 
neurological findings.  The evidence indicates that the 
veteran's cervical spine disability was manifested by pain, 
tenderness and some limitation of motion.  Accordingly, under 
these regulations, an evaluation in excess of 20 percent 
cannot be established. 

With respect to the criteria in effect from September 23, 
2002 through September 25, 2003, an evaluation in excess of 
20 percent cannot be established.  In this regard, the Board 
notes that there is no indication that the veteran has ever 
suffered an incapacitating episode, defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Accordingly, an evaluation in 
excess of 20 percent cannot be established under these 
regulations. 

From September 26, 2003

Under the regulations in effect from September 26, 2003, an 
evaluation in excess of 20 percent cannot be established.  
With respect to the general rating formula, the evidence 
indicates that in March 2006, the veteran had forward flexion 
of the cervical spine to at least 20 degrees, which exceeds 
the requirements for a 30 percent evaluation.  With respect 
to evaluations of 40, 50 or 100 percent under the general 
rating formula, there is no evidence of ankylosis of any part 
of the cervical spine; thus, an evaluation in excess of 20 
percent cannot be established.  Likewise, under the criteria 
pertaining to incapacitating episodes, there is no indication 
that the veteran has ever suffered an incapacitating episode, 
as defined by regulation.  The Board also notes the absence 
of neurological manifestations of the veteran's cervical 
spine disability with respect to 38 C.F.R. § 4.25, except for 
his thoracic outlet syndrome, evaluated separately below.  
Accordingly, under these criteria, an evaluation in excess of 
20 percent cannot be established for the veteran's cervical 
spine disability.  



Thoracic Outlet Syndrome with Scar

The RO has evaluated the veteran's right-sided thoracic 
outlet syndrome as 20 percent disabling up to February 16, 
2006, and as 40 percent disabling since then, under 
Diagnostic Code 8510.  Under this diagnostic code, a 40 
percent evaluation is provided for moderate incomplete 
paralysis and a 50 percent evaluation is provided for severe 
incomplete paralysis of the major side.  A maximum 70 percent 
evaluation is provided for complete paralysis with all 
shoulder and elbow movement lost or severely affected with 
hand and wrist movements not affected.   38 C.F.R. § 4.124a, 
Diagnostic Code 8510 (2006).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
See 38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510 
(2006).  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, moderate degree.  Id.

Alternatively, if it would result in a higher evaluation, the 
veteran's right-sided thoracic outlet syndrome could be 
evaluated under the regulations pertaining to limitation of 
motion of the major shoulder and arm.  

Diagnostic Code 5201 provides criteria for the rating of 
disability from limitation of motion of the shoulder and arm.  
Under that diagnostic code, limitation of motion of the arm 
to elevation at the shoulder level is assigned a disability 
rating of 20 percent.  If motion of the arm is limited to 
midway between the side and shoulder, a 30 percent evaluation 
is assigned for the major side and a 20 percent evaluation is 
assigned for the minor side.  If arm motion is limited to 25 
degrees from the side, a rating of 40 percent is assigned for 
the major side and a 30 percent rating is assigned for the 
minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006). 
 
The Board does not find Diagnostic Codes 5200, 5202 and 5203 
to be applicable in this case.  As shown below, there is no 
evidence of ankylosis of the veteran's right shoulder, thus 
rendering Diagnostic Code 5200 in applicable.  With respect 
to Diagnostic Coe 5202, there is no sign that the veteran's 
humerus is impaired, thus rendering this diagnostic code 
inapplicable.  Likewise, because the highest evaluation 
provided for under Diagnostic Code 5203 is 20 percent, it is 
unnecessary for the Board to consider it.  In addition there 
is no evidence of clavicle or scapula disability.  This 
disability stems from involvement of the thoracic spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, and 5203 (2006).
 
Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees for forward elevation, 0 to 180 
degrees for shoulder abduction, and 0 to 90 degrees for 
external and internal rotation.  38 C.F.R. § 4.71a, Plate I 
(2006).

VA amended the schedule of ratings for the skin effective 
August 30, 2002.  For scars of the head, face or neck, a zero 
percent evaluation was assigned for a slight disfiguring 
scar.  A 10 percent evaluation was assigned for moderate 
disfiguring scars.  A 30 percent evaluation was assigned for 
a severe disfiguring scar, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles.  A 
maximum 50 percent evaluation was assigned for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2001). 

Under the amended Diagnostic Code 7800 an 80 percent rating 
will be assigned where there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or when six or more characteristics of disfigurement 
are present.  A 50 percent rating will be assigned where 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or when four or five 
characteristics of disfigurement are present.  A 30 percent 
rating will be assigned where the there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or when two or three characteristics of disfigurement 
are present.  A 10 percent rating will be assigned where 
there is one characteristic of disfigurement present.  There 
are 8 characteristics of disfigurement.  See 38 C.F.R. § 
4.118, Diagnostic Code 7800, Note (1) (2006).

The veteran filed his claim for an increased evaluation of 
his right thoracic outlet syndrome in November 2000 and 
received the first of several VA examinations to address the 
severity of this disability in March 2001.  It is noted, in 
this regard, that the evidence of record indicates that the 
veteran is right hand dominant.  At this time, the veteran 
complained of intermittent burning, tingling, and numbness in 
the right arm, which would last anywhere from one to 20 
minutes.  He complained of difficulty sleeping and working 
overhead.  Flexion of the right arm was less than 70 degrees.  
Abduction of the right arm was to 180 degrees.  Internal and 
external rotation was to 90 degrees.  The examiner diagnosed 
thoracic outlet syndrome.  

In October 2003 the veteran received a peripheral nerves 
examination at the VA medical center.  At the time, the 
veteran complained of parasthesias and dyesthesias of the 
right arm.  The veteran's condition, he reported, continued 
to cause him discomfort associated with his employment.  The 
veteran reported missing about 30 days of work over the past 
year due to his thoracic outlet syndrome.  Examination 
revealed that the upper extremities were essentially 
symmetrical.  There was history consistent with numbness and 
tingling as well as weakness and loss of coordination in the 
right hand, which appeared to be more of a vascular 
impairment rather than neurological.  There was no evidence 
of muscle wasting, atrophy, involuntary movement or 
fasciculation.  Upper extremity strength was of good quality 
and symmetrical, but grip strength in the right hand was 
slightly decreased.  Flexion of the right arm was to 90 
degrees.  Abduction was to 90 degrees.  Internal and external 
rotation was to 80 degrees.  These measurements took pain on 
motion into consideration and there was no additional 
limitation caused by fatigue, weakness or lack of endurance.  
The examiner diagnosed right thoracic outlet syndrome, with 
vascular manifestation.  

Following the Board's remand instructions, the veteran 
received a VA peripheral nerves examination in February 2006.  
Physical examination revealed intact cranial nerves, with 
some breakaway weakness in the right deltoid, possibly due to 
pain.  The veteran had difficulty abducting his right arm 
above his head because his shoulder seemed to lock.  Reflexes 
were + 2 throughout, but sensory testing revealed slightly 
diminished pin prick over the right thumb and slightly 
increased sensation in the right fifth finger.  "Cerebellar 
and gait" were intact.  He had a positive Adson's maneuver.  
The examiner continued the diagnosis of thoracic outlet 
syndrome. 

Also, the veteran's postoperative scar was evaluated in 
February 2006.  The scar was located above the clavicle in 
the right neck and measured 4 inches in length and 1/16 inch 
in width.  There was numbness over the scar, but no adherence 
to the underlying tissue.  The skin was not irregular, 
atrophic, shiny or scaly.  The scar was not unstable and 
there was no elevation or depression to the scar.  It was 
superficial, not deep and did not manifest by inflammation, 
edema or keloid formation.  The color of the scar was similar 
to that of the surrounding skin, i.e. without hyper or hypo 
pigmentation.  There was no limitation of motion or function 
caused by the scar.  

Prior to February 16, 2006

Under Diagnostic Codes 8510 and 5201, the Board does not find 
that an evaluation in excess of 20 percent is warranted prior 
to February 16, 2006.  The evidence of record indicates that 
the veteran's right-sided thoracic outlet syndrome was 
manifested by intermittent sensory changes and slight 
decrease in grip strength.  Moreover, flexion was limited to 
70 degrees at most, with abduction limited to 90 degrees.  
Internal and external rotation was limited to 80 degrees at 
most.  Thus, the veteran retained a fair amount of range of 
motion of the shoulder.  See 38 C.F.R. § 4.71a, Plate I.  
Under these circumstances, the Board does not find that this 
disability is best characterized as moderate or severe and it 
is clear that the veteran has not lost complete range of 
motion of the right arm.  With respect to Diagnostic Code 
5201, the evidence shows that the veteran's arm can be raised 
greater than midway between the side and shoulder, thus 
negating an evaluation of 30 or 40 percent.  Accordingly, an 
evaluation in excess of 20 percent is not warranted for this 
time period.  


From February 16, 2006

Under Diagnostic Codes 8510 and 5201, the Board does not find 
that an evaluation in excess of 40 percent is warranted from 
February 16, 2006.  The evidence of record indicates that the 
veteran's right-sided thoracic outlet syndrome was manifested 
by weakness and difficulty raising the arm over the head.  
Some sensory changes were noted.  Thus, at this time the 
veteran had a fair amount of range of motion of the right 
arm.  See 38 C.F.R. § 4.71a, Plate I.  Under these 
circumstances, the Board does not find that this disability 
is best characterized as severe or complete, given the amount 
of retained range of motion and slight neurologic 
symptomatology.  With respect to Diagnostic Code 5201, an 
evaluation in excess of 40 percent cannot be established 
because 40 percent is the maximum evaluation provided by this 
diagnostic code.  Accordingly, an evaluation in excess of 
40 percent is not established from February 16, 2006.  

Scar

With respect to the veteran's post-operative scar associated 
with his right-sided thoracic outlet syndrome, a compensable 
evaluation is not warranted.  In this regard, the Board notes 
that the pre-amended regulations provided for a 
noncompensable evaluation of a slight scar.  As outlined 
above, the veteran's scar is rather small, measuring 4 x 1/16 
inches.  The only manifestation of the scar is some numbness.  
Under these circumstances, the Board finds that the scar is 
best characterized as slight under the old regulations, which 
yields a noncompensable evaluation.  Similarly, under the 
amended regulations, the veteran's scar could not be rated as 
compensable because numbness is not a characteristic of 
disfigurement, as outlined by regulation.  Accordingly, the 
veteran's post-operative scar cannot be assigned a 
compensable evaluation.






ORDER

Entitlement to an evaluation in excess of 20 percent for a 
cervical spine disability is denied.

Entitlement to an evaluation in excess of 20 percent for 
right thoracic outlet syndrome, postoperative with scar, up 
to February 16, 2006, and in excess of 40 percent since then, 
is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


